271 F.2d 267
59-2 USTC  P 9748
Elliott J. ROSCHUNI and June Gillbert Roschuni, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 17779.
United States Court of Appeals Fifth Circuit.
Nov. 10, 1959.

Llewellyn A. Luce, Washington, D.C., for petitioners.
Charles K. Rice, Asst. Atty. Gen., Arch M. Cantrall, Chief Counsel, John M. Morawski, Sp. Atty., I.R.S., David O. Walter, and Charles B. E. Freeman, Attys., Howard A. Heffron, Acting Asst. Atty. Gen., Lee A. Jackson, A. F. Prescott, David O. Walter, Attys., Dept. of Justice, Washington, D.C., for respondent.
Before RIVES, Chief Judge, and TUTTLE and JONES, Circuit Judges.
PER CURIAM.


1
The facts from which this controversy arose and the reasons of the Tax Court for its decision are set forth in its opinion.  Roschuni v. Commissioner, 29 T.C. 1193.  We conclude that the decision of the Tax Court is a correct one and its judgment is


2
Affirmed.